Citation Nr: 0724855	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1978 to September 1992.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and DEA benefits.  She has perfected an 
appeal as to both issues. 

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997 at the age of 46.  The 
death certificate lists the cause of death as hepatic failure 
due to liver metastasis of gastroesophageal carcinoma.  An 
autopsy was not performed. 

2.  A March 2007 medical opinion from Dr. D.C.M. provides 
sufficient medical nexus to establish that the veteran's 
gastroesophageal carcinoma was a result of heartburn and acid 
reflux symptoms that manifested during service. 

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006). 

2.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have been met. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was a result 
of exposure to environmental hazards which resulted in 
heartburn and acid reflux symptoms which the veteran 
developed in service and ultimately lead to his death. 

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her 
cause of death claim in December 2004.  This letter appears 
to have satisfied the requirements of the VCAA.  The Board 
need not, however, discuss in detail the sufficiency of the 
letter or VA's development of the claim in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefits sought on appeal.  Cf. 38 C.F.R. § 20.1102 
(2006).

The Board also notes that an August 9, 2006 letter provided 
the appellant with notice as to effective date as required by 
the recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As is discussed in detail below, the Board 
is granting the appellant's claim.  It is not the Board's 
responsibility to assign an effective date in the first 
instance.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for the cause of the 
veteran's death. 

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a  
service-connected disability when the evidence establishes  
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Standard of review

In general, after the evidence has been assembled, it is the  
Board's responsibility to evaluate the entire record.  See 38  
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court  
stated that "a veteran need only demonstrate that there is  
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 


Analysis 

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of a 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson, 
supra.  

In this case, element (1) has obviously been met.  The 
Certificate of Death, which was signed by D.C.M., M.D., lists 
the underlying cause of the veteran's death as 
gastroesophageal carcinoma.    

With respect to element (2), the veteran was not service-
connected for cancer or for any gastroesophageal disease or 
disability at the time of his death.  However, a review of 
the veteran's service medical records indicates that he was 
seen during service for gastrointestinal complaints, in 
particular March 1985 [upset stomach, dizziness and vomiting] 
and in July 1989 [ extreme nausea; the examining physician 
noted gastrointestinal illness].  Based on this evidence, the 
Board believes that Hickson element (2) has arguably been 
met. 

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between the veteran's in-service illnesses and 
his death due to gastroesophageal carcinoma.  

Of record is a March 2007 opinion of D.C.M., M.D., the same 
physician who signed the Certificate of Death.  Dr. D.C.M. 
stated "reflux esophagitis is a well-established causative 
agent for adenocarcinoma of the esophagus.  [The veteran] 
clearly had this for at least 10 years prior to his death and 
while in active service duty. . . . Based on his clear-cut 
history of reflux esophagitis, it is my medical opinion that 
the condition causing his death is more than likely service-
related."

There is no medical evidence to the contrary.  It does not 
appear that any health care provider has suggested any other 
cause of the veteran's cancer.  

Dr. D.C.M was the veteran's oncologist.  It is clear that the 
was very familiar with the veteran's medical history.  The 
Board places great weight of probative value 
on this nexus opinion.

Thus, the competent medical evidence of record indicates the 
veteran's in-service gastroesophageal problems had a 
contributory effect on the cause of the veteran's death.  See 
38 C.F.R. § 3.312(c)(4) (2006).  Accordingly, element (3), 
and thus all elements, has been met.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.

Relevant law and regulations

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.   
See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2006).

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  
See 38 C.F.R. § 3.807 (2005).

Analysis

Eligibility for DEA requires that the deceased veteran have 
had a permanent total disability at the time of death or that 
he died due to service-connected disability (that is, the 
cause of death has been service connected).

At the time of his death, the veteran did not have a 
permanent total disability.  However, as noted above, the 
veteran's cause of death has been service-connected.  Based 
on the law and regulations set forth above and the grant of 
service connection for the veteran's death, eligibility for 
DEA benefits is warranted. 

In sum, for reasons and bases expressed above, the Board 
concludes that entitlement to DEA benefits under 38 U.S.C. 
Chapter 35 is warranted.  The benefit sought on appeal is 
granted. 

ORDER

Service connection for the cause of the veteran's death is 
granted. 

Entitlement to DEA benefits under 38 U.S.C. Chapter 35 is 
granted.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


